DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to arguments
Applicant’s amended claims 1, 12,14,  and 17 (i.e. adding newly amended claim language  “using a signal of usage frequency..with the signal of usage frequency”) and canceled claims 7,8,10,11 and 16 which changes the scope of the claims and therefore a new ground of rejection is issued. 
In regards to the 103 rejection of claims 14, 18 and 20  Applicant asserts (pg. 7):
Clearly, this structure is not disclosed or suggested by the Miyamoto publication, the Tachiwa publication, the Kim publication, the Kobayashi publication or any other prior art of record.
and further asserts (pg. 10):
“Therefore, neither the Miyamoto publication, the Tachiwa publication, the Kim publication, nor the Kobayashi publication disclose or suggest a coil that transmits a signal of a usage frequency for detecting a card, an impedance detector that detects a status regarding whether there is a card around the power receiving device based on a change in an impedance of the coil, and a first communication component that modulates the signal of the usage frequency such that the signal of the usage frequency indicates the status to transmit a card information indicating the status to the power feed 
In response:
Examiner respectfully disagree and uses the combined teachings of Miyamoto, Tachiwa, Kim, and Yamamoto to teach claim language:
a coil (coil in receiver 22 used to wirelessly communicate with power supply 10) that transmits a signal of a usage frequency for detecting card; (Fig. 3 and [0088], [0134]-[0135] [0267] of Miyamoto and [0070]-[0071]  of Kim to teach a card. It is well known that load modulation techniques and wireless communication techniques transfer information using a transmission frequency. As such the frequency in which the  electronic device uses to transmit the foreign matter detection result is identified as the “usage frequency”); an impedance detector that detects a status regarding whether there is card around the power receiving device based on a change in an impedance of the coil ([0133] [0155] Fig. 3 of Miyamoto. Yamamoto teaches a coil (Fig. 23 coils 31) that is used for foreign object detection as well as signal transmission via switch 35)  and a first communication component that establishes direct communication with the power feed device (Fig. 3 and ([0083], [0088], [0134]-[0135] [0267] of Miyamoto) and  modulates the signal of the usage frequency such that the signal of the usage frequency indicates the status to transmit card information indicating the status to the power feed device via the direct communication with the power feed device (Fig. 3 …communicates a foreign matter detection result to the power supply apparatus 10 by using modulation (load or other) or 
In regards to the 103 rejection of claims 14, 18 and 20  Applicant asserts (pg. 10):
The current record lacks any apparent reason, suggestion or expectation of success for combining the patents to create Applicant's unique arrangement of independent claim 14.
In response:
Examiner respectfully disagree and combines teachings of Miyamoto, Tachiwa, Kim, and Yamamoto to teach claim language of claim 14 for the reasons set forth below.
In regards to the 103 rejection of claims 1,5,6,12 and 13  Applicant asserts (pg. 13):
However, neither the Miyamoto publication, the Tachiwa publication, the Kim publication, the Hamada publication, nor the Asanuma publication discloses or suggests a first communication component that establishes direct communication with the power receiving device using a signal of a usage frequency for the power receiving device to detect a card without routing through the coil, with the signal of the usage frequency being modulated such that the signal of the usage frequency indicates a status regarding whether there is a card around the power receiving device, and demodulates the signal of the usage frequency to acquire a card information indicating the status from the power receiving device via the direct communication with the power receiving device without routing through the coil, as now recited in independent claim 1.

In response:
Examiner respectfully disagree and uses the combined teachings of Miyamoto, Tachiwa, Kim, and Yamamoto to teach claim language:
a first communication component (device that receives foreign matter detection result from the electronic device) that establishes direct communication with the power receiving device using a signal of a usage frequency for the power receiving device to detect a card without routing through the coil (Fig. 3 and [0088], [0134]-[0135] [0267] of Miyamoto and [0070]-[0071] of Kim to teach a card. Fig. 2 and [0025] [0039] [0043]) of Tachiwa teaches without routing through the coil. It is well known that load modulation techniques and wireless communication techniques transfer information using a transmission frequency. It is well known that load modulation techniques and wireless communication techniques transfer information using a transmission frequency. As such the frequency in which the  electronic device uses to transmit the foreign matter detection result is identified as the “usage frequency”) with the signal of(Fig. 3 of Miyamoto 0083], [0088], [0134]-[0135] [0267] and [0070]-[0071] of Kim to teach a card), and demodulates the signal of the usage frequency to acquire foreign matter information indicating the status (presence or absence of foreign matter) from the power receiving device via the direct communication with the power receiving device without routing through the coil ([0083], [0134], [0267]). Power supply apparatus 10 demodulates the detection result (via circuit 14) [0078][0083] );
And further asserts (pg. 11):
The current record lacks any apparent reason, suggestion or expectation of success for combining the patents to create Applicant's unique arrangement of independent claim 1.

In response:
Examiner respectfully disagree and combines teachings of Miyamoto, Tachiwa, and Kim, to teach claim language of claim 1 for the reasons set forth below.

In response to applicant’s arguments:
Applicant arguments are moot based on new grounds of rejection.

Claim objections
Claim 18 is objected to due to the following informalities:
Claim 18 recites “a second switching component” which lacks antecedent basis. Examiner will interpret as “a first switching component”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 20130241302) in view of Tachiwa (US20160276841) in view of Kim (US20120295634).  
As to claim 1, Miyamoto discloses a power feed device (Fig. 3 power transmitter 11 of power supply apparatus 10) that feeds power to a power receiving device using a magnetic field (Electronic device 20A), the power feed device comprising:
a coil that generates the magnetic field for feeding the power (Fig. 3 Transmitter 12 with transmitter coil  L1 [0076]);
a first communication component (device that receives foreign matter detection result from the electronic device) that establishes direct communication with the power receiving device using a signal of a usage frequency for the power receiving device to detect foreign matter information (Examiner interprets “usage frequency” as a communication frequency that is used to carry information. Fig. 3 of Miyamoto where foreign matter detecting apparatus 31/electronic device (i.e. power receiving device) communicates a foreign matter detection result to the power supply apparatus 10 by using modulation (load or other) or wireless communication techniques ([0083], [0088], [0134]-[0135] [0267]). It is well known that load modulation techniques and wireless communication techniques transfer information using a transmission frequency. As such the frequency in which the  electronic device uses to transmit the foreign matter detection result is identified as the “usage frequency”); with the signal ofthe usage frequency being modulated such that the signal of the usage frequency indicating a status regarding whether there is a foreign matter around the power receiving device (Fig. 3 of Miyamoto where foreign matter detecting apparatus 31/electronic device (i.e. power receiving device) communicates the presence or absence of foreign metal (i.e. status) to the power supply apparatus 10 by using modulation (load or other) or wireless communication techniques ([0083], [0088], [0134]-[0135] [0267]), and
demodulates the signal of the usage frequency to acquire foreign matter information indicating the status (presence or absence of foreign matter) from the power receiving device via the direct communication with the power receiving device (foreign matter detection result is communicated to the power supply apparatus 10 using modulation (load or other) or wireless communication techniques ([0083], [0134], [0267]). Power supply apparatus 10 demodulates the detection result (via circuit 14) [0078][0083] );
Miyamoto further discloses a controller acquiring information from the power receiving device indicating a first status of the status ([0134] a determination result by the foreign matter detecting apparatus 31 which indicates the presence or absence (first status) of foreign metal is transmitted from the power receiving apparatus 21 in the electronic device 20A to the power transmitting apparatus 11. Absence of foreign matter identified as first status), and 
prevents the generation of the magnetic field for feeding the power in response to the information acquired from the power receiving device indicating a second status of the status ([0083] where the power transmitting apparatus 11 is 
Although Miyamoto teaches that said direct communication with the power receiving device to acquire foreign matter information can be performed with communication methods other than load modulation ([0267]), Miyamoto does not specifically disclose said direct communication with the power receiving device is done without routing through the coil.
Tachiwa teaches direct communication with the power receiving device without routing through the coil (Fig. 2 communication unit 206 communicates and receives information from power reception apparatus 102 using Bluetooth low energy/ BLE [0025] [0039] [0043]) and thus does not use coil 205)
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the power feed device of Miyamoto to directly communication with the power receiving device without routing through the coil, in order to communicate with the power feed device using communication unit that uses relatively low power consumption using BLE technology as taught by Tachiwa [0020].
Although Miyamoto in view of Tachiwa teaches a first communication component establishing direct communication with the power receiving device without routing through the coil (Fig. 3 [0083], [0088], [0134]-[0135] [0267] of Miyamoto and Fig. 2, [0025] [0039] [0043] of Tachiwa), and further teaches acquiring information from the power receiving device via the direct communication with the power receiving device without routing through the coil ([0083], [0134] of Miyamoto and Fig. 2, [0025] [0039] 
Miyamoto in view of Tachiwa is not clear if the established direct communication acquiring said information detecting said status occurred prior to initial commencement of generation of the magnetic field for feeding the power.
However, Miyamoto’s method of establishing communication and acquiring foreign object information from the power receiving device is done in order to preemptively avoid heat or fire produced in the foreign metal, as well as preventing malfunction or damage to the contactless power supply system ([0135]).
As such, it would be obvious to one of ordinary skill in the art for Miyamoto to check for a foreign object using Miyamoto’s method in view of the teachings of Tachiwa above (e.g. the first communication component establishing communication and acquiring information from the power receiving device indicating the presence or absence of foreign matter without routing through the coil) prior to initial commencement of generation of the magnetic field for feeding the power in order to preemptively avoid heat or fire produced in the foreign metal, as well as malfunction or damage to the contactless power supply system ([0135]).
Miyamoto does not specifically disclose that the controller starts the generation of the magnetic field for feeding the power in response to acquiring said information from the power receiving device indicating said first status.
However it would be obvious to one of ordinary skill in the art for the controller to start the generation of the magnetic field for feeding the power in response to 
Miyamoto’s does not disclose the foreign object as a card.
However, it is obvious to one of ordinary skill in the art that the foreign object of Miyamoto’s could be a credit card and in order to prevent magnetic damage of the credit card by the magnetic field generated from the transmitter as taught by Kim ([0070]-[0071]).
As to claim 5, Miyamoto in view of Tachiwa in view of Kim teaches the power feed device according to claim 1, the information is indicating that there is not a foreign object near the power receiving device, as the first status ([0134]… indicates the presence or absence of foreign metal is transmitted from the power receiving apparatus 21 …to the power transmitting apparatus 11).
Miyamoto does not specifically teach wherein the controller starts the generation of the magnetic field while the power receiver indicates said information (Examiner will interpret “while” as “in response to”).
However it would be obvious to one of ordinary skill in the art for the controller to start the generation of the magnetic field for feeding the power in response to acquiring information from the power receiving device indicating the absence of a foreign matter (e.g. first status) in order to avoid preemptively heat or fire produced in the foreign metal, as well as malfunction or damage to the  contactless power supply system (as taught by Miyamoto [0135]) while charging the electronic device.
 foreign object as a card.
However, it is obvious to one of ordinary skill in the art that the foreign object of Miyamoto could be a credit card and therefore Miyamoto’s first communication component would receive card information, wherein the card information indicates whether there is a card near the power receiving device in order to prevent damaging the magnetic of the credit card by the magnetic field generated from the transmitter as taught by Kim ([0070]-[0071]).
As to claim 6, Miyamoto in view of Tachiwa in view of Kim teaches the power feed device according to claim 1, wherein the controller prevents the generation of the magnetic field while the information is indicating that there is a foreign object near the power receiving device, as the second status (Examiner will interpret “while” as “in response to”. The power transmitting apparatus 11 is able to confirm the presence (second status) of foreign metal through modulation (load or other) communication techniques from the electronic device making it possible to restrict power ([0083], [0088], and [0267]).
Miyamoto does not disclose the foreign object as a card.
However, it is obvious to one of ordinary skill in the art that the foreign object of Miyamoto could be a credit card and therefore Miyamoto’s first communication component would receive card information, wherein the card information indicates whether there is a card near the power receiving device in order to prevent damaging the magnetic of the credit card by the magnetic field generated from the transmitter as taught by Kim ([0070]-[0071]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 20130241302) in view of Tachiwa (US20160276841) in view of Kim (US20120295634) in view of Hamada (US 20150171933). 
As to claim 12, Miyamoto in view of Tachiwa in view of Kim teaches the power feed device according to claim 7, further comprising
a power feeder that drives the coil (Fig. 3 elements 9 and 13), and
Miyamoto in view of Tachiwa in view of Kim does not teach a first switching component that switches a connection to the coil between the power feeder and the first communication component.
Hamada teaches a first switching component (Fig. 7, switching means 701 [0078]) that switches a connection to the coil between the power feeder (charging power supply unit 707) and the first communication component ([0078]-[0079]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the power feed device of Miyamoto to include a first switching component that switches a connection to the coil between the power feeder and the first communication component, as taught by Hamada in order to reduce component quantity by using common parts for different functions.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 20130241302) in view of Tachiwa (US20160276841) in view of Kim (US20120295634) in view of Asanuma (US 20160149442). 
As to claim 13, Miyamoto in view of Tachiwa in view of Kim teaches the power feed device according to claim 1.
Miyamoto does not disclose/teach further comprising an output component that outputs a notification based on the information
 further comprising an output component (The light source 570) that outputs a notification based on the information ([0112] The light source 570 informs a user that a foreign object is present). 
It would have been obvious to a person of ordinary skill in the art to modify the power feed of Miyamoto to further comprise an output component that outputs a notification based on the information, in order to inform a user that a foreign object is present as taught by Asanuma [0112], thereby allowing the user to remove the foreign object.
Miyamoto’s does not disclose the foreign object as a card.
However, it is obvious to one of ordinary skill in the art that the foreign object of Miyamoto’s could be a credit card and therefore Miyamoto’s first communication component would receive card information, wherein the card information indicates whether there is a card near the power receiving device in order to prevent damaging the magnetic of the credit card by the magnetic field generated from the transmitter as taught by Kim ([0070]-[0071]).
Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 20130241302) in view of Tachiwa (US20160276841) in view of Kim (US20120295634) in view of Yamamoto (US 20150311725)
As to claim 14, Miyamoto discloses a power receiving device (Fig. 2 and 16 Power feeding target device 2), that is fed power from a power feed device using a magnetic field generated by a coil of the power feed device ([0130]-[0131] where power from transmitter to receiver charges battery 28 ([0130]-[0131]). Said power , the power receiving device comprising:
a power receiver that receives the magnetic field for feeding the power (Fig. 3 elements 22, C2, 23, and 24);
a coil (coil in receiver 22 used to wirelessly communicate with power supply 10 ) that transmits a signal of a usage frequency for detecting foreign matter; (Examine interprets “usage frequency” as a communication frequency that is used to carry information. Fig. 3 of Miyamoto where foreign matter detecting apparatus 31/electronic device (i.e. power receiving device) communicates a foreign matter detection result to the power supply apparatus 10 by using modulation (load or other) or wireless communication techniques ([0083], [0088], [0134]-[0135] [0267]). It is well known that load modulation techniques and wireless communication techniques transfer information using a transmission frequency. As such the frequency in which the  electronic device uses to transmit the foreign matter detection result is identified as the “usage frequency”);
an impedance detector that detects a status regarding whether there is foreign matter around the power receiving device based on a change in an impedance ([0133] [0155] Fig. 3 The foreign matter detecting apparatus 31 (impedance detector) determines the absence or presence of foreign metal between the transmitter 12 and the receiver 22 (identified as around the power receiving device) from the magnitude of change in Q factor of detector coil L3 and capacitor C3. Q factor is calculated from the ratio of the real part versus the imaginary part of the impedance of detector coil L3 and capacitor C3 ([0112]-[0115]) 
and
a first communication component that 
establishes direct communication with the power feed device (Fig. 3 foreign matter detecting apparatus 31/electronic device (i.e. power receiving device) communicates a foreign matter detection result to the power supply apparatus 10 by using modulation (load or other) or wireless communication techniques ([0083], [0088], [0134]-[0135] [0267]) and 
modulates the signal of the usage frequency such that the signal of the usage frequency indicates the status to transmit foreign matter information indicating the status to the power feed device via the direct communication with the power feed device (Fig. 3 …communicates a foreign matter detection result to the power supply apparatus 10 by using modulation (load or other) or wireless communication techniques ([0083], [0088], [0134]-[0135] [0267])); 
Although Miyamoto teaches that said direct communication with the power feed device (to also transmit information) can be performed with communication methods other than load modulation ([0267]] Miyamoto does not specifically disclose said direct communication with the power feed device is done without routing through the coil of the power feed device.
Tachiwa teaches direct communication with the power receiving device without routing through the coil of the power feed device (Fig. 2 communication unit 206 is intended to communicate and receives information from power reception apparatus 102 using Bluetooth low energy/ BLE [0025] [0039] [0043]) and thus does not use coil 205)
It would have been obvious to a person of ordinary skill in the art to modify 
Although Miyamoto in view of Tachiwa teaches a first communication component that establishes direct communication with the power feed device without routing through the coil of the power feed device (Fig. 3 [0083], [0088], [0134]-[0135] [0267] of Miyamoto and Fig. 2, [0025] [0039] [0043] of Tachiwa), and  further teaches transmitting information to the power feed device via the direct communication with the power feed device  without routing through the coil of the power feed device ([0083], [0134] of Miyamoto and Fig. 2, [0025] [0039] [0043] of Tachiwa), wherein the information indicating the status that has been detected by the impedance detector ([0134] … presence or absence of foreign metal identified as status) , Miyamoto in view of Tachiwa is not clear if the established direct communication, transmitted information, and the detected status taught by Miyamoto in view of Tachiwa occurred prior to initial commencement of generation of the magnetic field for feeding the power.
However, Miyamoto’s method of establishing communication and transmitting foreign object information from the power receiving device is done in order to preemptively avoid heat or fire produced in the foreign metal, as well as malfunction or damage to the contactless power supply system ([0135]).
As such, it would be obvious to one of ordinary skill in the art for Miyamoto to  initial commencement of generation of the magnetic field for feeding the power in order to preemptively avoid heat or fire produced in the foreign metal, as well as malfunction or damage to the contactless power supply system ([0135]).
Miyamoto’s does not disclose the foreign object as a card.
However, it is obvious to one of ordinary skill in the art that the foreign object of Miyamoto’s could be a credit card and therefore Miyamoto’s first communication component would receive card information, wherein the card information indicates whether there is a card near the power receiving device in order to prevent damaging the magnetic of the credit card by the magnetic field generated from the transmitter as taught by Kim ([0070]-[0071]).
Although Miyamoto teaches a coil that transmits a signal of a usage frequency for detecting foreign matter (coil in receiver 22) and a foreign matter detection circuitry that uses a separate coil to detect the presence or absence of foreign matter (Fig. 3 L3 [0133] [0155] [0112]-[0115]) 
Miyamoto does not teach that the coil used to transmit signal is the same coil used by the impedance detector to detect a foreign matter (e.g. claim language “…a coil 
Yamamoto teaches a coil (Fig. 23 coils 31) that is used for foreign object detection as well as signal transmission via switch 35.
It would be obvious to one of ordinary skill in the art to modify the power coil of that transmits a signal of a usage frequency of Miyamoto to be also used to detect a status regarding whether there is foreign matter around the power receiving device based on a change in an impedance in order to use the same component for multiple purposes thereby saving material cost.
As to claim 20,  Miyamoto in view of Tachiwa in view of Kim teaches the power receiving device according to claim 14, further comprising a  rechargeable battery that is charged based on the magnetic field received by the power receiver ([0092]-[0095] and Fig. 3 of Miyamoto. Battery 28).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 20130241302) in view of Tachiwa (US20160276841) in view of Kim (US20120295634) in view of Yamamoto (US 20150311725) in view of Furukawa (US 20150033880) 
As to claim 19, Miyamoto in view of Tachiwa in view of Kim in view of Yamamoto teaches the power receiving device according to claim 14.
Miyamoto does not disclose/teach wherein the coil intermittently transmits the signal.
Furukawa teaches wherein a coil intermittently transmits the signal (Fig. 1 and [0038] where charger intermittent communication with the biological information . 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the power receiving device of Miyamoto to include wherein the coil intermittently transmits the signal, as taught by Furukawa in order to confirm the information that is being sent through the coil.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 20130241302) in view of Tachiwa (US20160276841) in view of Kim (US20120295634) in view of Yamamoto (US 20150311725)  in view of Hamada (US 20150171933).
As to claim 18,  Miyamoto in view of Tachiwa in view of Kim in view of Yamamoto teaches the power receiving device according to claim 14.
Miyamoto in view of Tachiwa in view of Kim in view of Yamamoto does not teach further comprising a second switching component (Interpreted as “first switching component”) that switches a connection to the coil between the power receiver and the first communication component.
Hamada teaches a first switching component (Fig. 7, switching means 711 [0080]) that switches a connection to the coil between the power receiver (charging power receiving unit  717) and the first communication component (NFC chip 712 [0080]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the power receiving device of Miyamoto to include a first switching component that switches a connection to the coil between the .
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 20130241302) in view of Tachiwa (US20160276841) in view of Kim (US20120295634) in view of Yamamoto (US 20150311725) in view of Aiouaz (US20130163640)

As to claim 17, it is based on the remarks of rejected claim 14 and is similarly rejected including the following: 
Miyamoto in view of Tachiwa in view of Kim in view of Yamamoto does not teach a communication controller that decreases output of the first communication component to transmit the card information while detecting that there is a foreign matter around the power receiving device than while detecting that there is no foreign matter around the power receiving device (based on [0208]-[0209] of the specification which recites “the communication controller can reduce the output of the second communication component based on the card detection (e.g., specific information). [0209] With this configuration, the card information (card detection information) or the signal sent from the power receiving device is communicated at a relatively low power level”, Examiner interprets as “a communication controller that decreases output of the first communication component to transmit the card information based on detecting that there is a card around the power receiving device.”  See Fig. 7A-7B,8 [0092] [0100] - [0101],[0124] and abstract of Aiouaz where and RFID card reader (communication  component)  reduces communication power in the presence of 
It would have been obvious to a person of ordinary skill in the art to modify the power receiving device of Miyamoto to include a communication controller that decreases output of the first communication component to transmit the card information while detecting that there is a foreign matter around the power receiving device than while detecting that there is no foreign matter around the power receiving device, in order to avoid compromising the foreign objects functionality or operational quality as taught by Aiouaz [0012].
Miyamoto’s does not disclose the foreign object as a card.
However, it is obvious to one of ordinary skill in the art that the foreign object of Miyamoto’s could be a credit card and therefore Miyamoto’s first communication component would receive card information, wherein the card information indicates whether there is a card near the power receiving device in order to prevent damaging the magnetic of the credit card by the magnetic field generated from the transmitter as taught by Kim ([0070]-[0071]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYNESE V MCDANIEL/           Examiner, Art Unit 2859               


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859